 



 



Exhibit 10.11
Summary of 2006 Compensation for Named Executive Officers

                                  Executive Officer   Salary (1)   Bonus (2)  
Stock Options (3)   Performance                 Award (4)     ($)   ($)   Value
at grant ($)   Value at grant ($)
Sidney Taurel
  $ 1,650,333     $ 2,062,917     $ 3,600,000     $ 3,600,000  
Chairman and Chief Executive Officer
                               
 
                               
John C. Lechleiter, Ph.D.
  $ 1,112,000     $ 1,112,000     $ 2,340,000     $ 2,340,000  
President and Chief Operating Officer
                               
 
                               
Steven M. Paul, M.D.
  $ 916,167     $ 778,742     $ 1,200,000     $ 1,200,000  
Executive Vice President, Science and Technology
                               
 
                               
Charles E. Golden
  $ 857,700     $ 729,045     $ 1,100,000     $ 1,100,000  
Executive Vice President and Chief Financial Officer
                               
 
                               
Robert A. Armitage
  $ 701,657     $ 526,243     $ 900,000     $ 900,000  
Senior Vice President and General Counsel
                               

 

(1)   Expected base salary for the full year 2006 assuming individual is
employed for the full year. However, it is noted that Charles E. Golden has
announced his intent to retire as of April 30, 2006, in which event his salary,
bonus and performance award would be reduced accordingly and his 2006 stock
option would terminate without vesting.   (2)   Target bonus under the Eli Lilly
and Company Bonus Plan for 2006 assuming individual is employed for the full
year. Actual bonuses earned may vary from zero to 200 percent of the target
amount, depending on the company’s 2006 results relative to predetermined
corporate performance measures that are based 25 percent on sales growth and
75 percent on earnings-per-share growth (adjusted for unusual items in
accordance with predetermined criteria).   (3)   The options will vest three
years from the grant date and expire ten years from the grant date. The exercise
price is the market value of Lilly stock on the grant date. The number of shares
granted will be determined as of the grant date based on the values listed
above, the share price on the grant date, and the company’s lattice valuation
method for stock options.   (4)   Target payout under the performance award
program for 2006. Actual payouts earned for 2006 may vary from zero to
200 percent of the target amount, depending on the growth in the company’s 2006
earnings per share (adjusted for unusual items in accordance with predetermined
criteria). The present values listed above will be converted to shares based on
100 percent of the market value of Lilly stock on the grant date. The shares
will be paid in the form of restricted stock vesting in 2008.